DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on December 30, 2020, hereinafter “Reply”, after non-final rejection of October 2, 2020, hereinafter “Non-Final Rejection”.  Claims 15-17 and 20 have been amended in the Reply, and claims 1-4, 8-11, and 15-17 have been amended in the Examiner’s Amendment below.  No claims have been cancelled or added.  Claims 1-20 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Applicant’s representative, Jonathan Miller (Attorney of Record), on March 5, 2021.

1.	(Currently Amended) A method for managing storage performance consistency, the method comprising:
determining a target throughput for host data writes to a memory sub-system;
increasing an initial value of a tracking variable with a granularity based on the target throughput for a first interval; 
a current value of the tracking variable based on writes of host data received from a host system to the memory sub-system in the first interval; [[and]]
increasing the current value of the tracking variable with the granularity based on the target throughput for a second interval, where the first interval and the second interval are equal length fixed elapsed periods of time;
decreasing the current value of the tracking variable based on writes of the host data received from the host system to the memory sub-system in the second interval; and 
adjusting a priority of the host data writes to the memory sub-system relative to a priority of reclaimed data writes from the memory sub-system in response to the tracking variable indicating a deviation from the target throughput, the priority of the host data writes to be adjusted based on a comparison of the current value of the tracking variable to the initial value of the tracking variable.

2.	(Currently Amended) The method of claim 1, wherein the comparison of current value of the tracking variable to[[ ]][[an]] the initial value of the tracking variable value determines the deviation from the target throughput, where the granularity is a value proportionate to an amount of the host data to be written to the memory sub-system to obtain the target throughput

3.	(Currently Amended) The method of claim 2, wherein adjusting the priority further comprises:
increasing the priority of the host data writes relative to the priority of the reclaimed data writes in response to the current value of the tracking variable being greater than the initial value of the tracking variable

4.	(Currently Amended) The method of claim 2, wherein adjusting the priority further comprises:
decreasing the priority of the host data writes relative to the priority of the reclaimed data writes in response to the current value of the tracking variable being less than the initial value of the tracking variable

5.	(Original) The method of claim 1, further comprising:
increasing the target throughput in response to a space consumption tracking variable being less than a space release tracking variable.

6.	(Original) The method of claim 1, further comprising:
decreasing the target throughput in response to a space consumption tracking variable being greater than a space release tracking variable.

7.	(Original) The method of claim 1, further comprising:


8.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
determine a target throughput for host data writes to a memory component, 
increase an initial value of a tracking variable with a granularity based on the target throughput for a first interval, 
decrease [[the ]]a current value of the tracking variable based on writes of host data received from a host system to the memory component in the first interval, [[and ]]
increase the current value of the tracking variable with the granularity based on the target throughput for a second interval, where the first interval and the second interval are equal length fixed elapsed periods of time,
decrease the current value of the tracking variable based on writes of the host data received from the host system to the memory component in the second interval, and
adjust a priority of the host data writes to the memory component relative to a priority of reclaimed data writes from the memory component in response to the tracking variable indicating a deviation from the target throughput, the priority of the host data writes to be adjusted based on a comparison of the current value of the tracking variable to the initial value of the tracking variable.

9.	(Currently Amended) The non-transitory computer-readable storage medium of claim 8,  wherein the comparison of the current value  of the tracking variable to[[ ]][[an]] the initial value of the tracking variable value[[ ]][[to]] determines the deviation from the target throughput, where the granularity is a value proportionate to an amount of the host data to be written to the memory component to obtain the target throughput

10.	(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the processing device is further to:
e[[ing]] the priority of the host data writes relative to the priority of the reclaimed data writes in response to the current value of the tracking variable being greater than the initial value of the tracking variable

11.	(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the processing device is further to:
e[[ing]] the priority of the host data writes relative to the priority of the reclaimed data writes in response to the current value of the tracking variable being less than the initial value of the tracking variable

12.	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
increase the target throughput in response to a space consumption tracking variable being less than a space release tracking variable.

13.	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to: 
decrease the target throughput in response to a space consumption tracking variable being greater than a space release tracking variable.

14.	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
adjust the target throughput in response to the tracking variable exceeding an upper or lower bound of a host bus mismatch boundary.

15.	(Currently Amended) A system comprising:
a memory component; and
a processing device, coupled to the memory component, configured to execute a performance manager for managing storage performance consistency, the performance manager to: 

increase an initial value of a tracking variable with a granularity based on the target throughput for a first interval, 
decrease a current value of the tracking variable based on writes of host data received from a host system to the memory sub-system in the first interval, 
increase the current value of the tracking variable with the granularity based on the target throughput for a second interval, where the first interval and the second interval are equal length fixed elapsed periods of time,
decrease the current value of the tracking variable based on writes of the host data received from the host system to the memory sub-system in the second interval, and 
adjust a priority of the host data writes to the memory sub-system relative to a priority of reclaimed data writes from the memory sub-system in response to the tracking variable indicating a deviation from the target throughput, wherein the performance manager adjusts the priority of the host data writes [[by]]based on a comparison of

es[[ing]] the priority of the host data writes relative to the priority of the reclaimed data writes in response to the current value of the tracking variable being greater than the initial value of the tracking variable.

17.	(Currently Amended) The system of claim 15, wherein the performance manager es[[ing]] the priority of the host data writes relative to the priority of the reclaimed data writes in response to the current value of the tracking variable being less than the initial value of the tracking variable.

18.	(Original) The system of claim 15, wherein the performance manager is further to increase the target throughput in response to a space consumption tracking variable being less than a space release tracking variable.

19.	(Original) The system of claim 15, wherein the performance manager is further to decrease the target throughput in response to a space consumption tracking variable being greater than a space release tracking variable.

20.	(Previously Presented) The system of claim 15, wherein the performance manager is further to adjust the target throughput in response to the current value of the tracking variable exceeding an upper or lower bound of a host bus mismatch boundary.



The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A method for managing storage performance consistency, the method comprising:
determining a target throughput for host data writes to a memory sub-system;
increasing an initial value of a tracking variable with a granularity based on the target throughput for a first interval; 
decreasing a current value of the tracking variable based on writes of host data received from a host system to the memory sub-system in the first interval; 
increasing the current value of the tracking variable with the granularity based on the target throughput for a second interval, where the first interval and the second interval are equal length fixed elapsed periods of time;
decreasing the current value of the tracking variable based on writes of the host data received from the host system to the memory sub-system in the second interval; and 
adjusting a priority of the host data writes to the memory sub-system relative to a priority of reclaimed data writes from the memory sub-system in response to the tracking variable indicating a deviation from the target throughput, the priority of the host data writes to be adjusted based on a comparison of the current value of the tracking variable to the initial value of the tracking variable.

A method for managing storage performance consistency, the method comprising: determining a target throughput for host data writes to a memory sub-system; increasing an initial value of a tracking variable with a granularity based on the target throughput for a first interval; decreasing a current value of the tracking variable based on writes of host data received from a host system to the memory sub-system in the first interval; increasing the current value of the tracking variable with the granularity based on the target throughput for a second interval, where the first interval and the second interval are equal length fixed elapsed periods of time; decreasing the current value of the tracking variable based on writes of the host data received from the host system to the memory sub-system in the second interval; and adjusting a priority of the host data writes to the memory sub-system relative to a priority of reclaimed data writes from the memory sub-system in response to the tracking variable indicating a deviation from the target throughput, the priority of the host data writes to be adjusted based on a comparison of the current value of the tracking variable to the initial value of the tracking variable.

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 1 is allowable.



Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136